DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 01/24/2022, wherein claim 2 stands cancelled and new claims 8-9 have been added. Claims 1 and 3-9 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 has been considered.
Claim Rejections - 35 USC § 103
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/104673 A1 (= US 2018/0362728 A1) to Komuro et al. in view of WO 2013/146533 A1 to Mori et al. for the reasons set forth in the Office action dated 7/26/2021.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  These claims are not obvious over the combination of Komuro et al. and Mori et al., which combination represents the closest prior art of record, because the numerical range of the iron compound is outside the range suggested by Mori et al.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are Applicant states the following:

    PNG
    media_image1.png
    299
    870
    media_image1.png
    Greyscale

And the examples are as follows:

    PNG
    media_image2.png
    372
    878
    media_image2.png
    Greyscale

It is clear that the showing of unexpected results is not commensurate in scope with the claims. For instance, the claimed composition does not limit the styrene derivative to trans-cinnamic acid, and the identity of the iron compound in example 1 is unknown. More importantly, there is not a clear correlation between the amount of 0.01 to 5 ppm and the properties of low UV transmittance, low yellowing index and high heat stability. Specifically, both comparative examples 2 and 4 have 10 ppm of the iron compound, which is outside the claimed range, and yet they give very good heat stability. In . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762